Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.                                        
                                     Information Disclosure Statement
2. 	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449; filed 06/21/2022. The information disclosed therein was considered. 
                                                                 Drawings
3. 	The drawings were received on 01/26/2021. These drawings are review and accepted by examiner.
                                                    Response to Amendment
                                                        Terminal Disclaimer
4. 	The terminal disclaimer filed on April 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 10,937,765 and 10,483,242) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Acknowledgment is made of applicant’s Amendment, filed 04/15/2022. The changes and remarks disclosed therein were considered.
An amendment of the specification has been amended. Claims 1-7 are pending in the application.
                      Response to Argument
5. 	Applicant’s arguments filed on 04/15/2022 with respected to the rejection of Ogawa Naoki have been fully considered and are persuasive (see pages 3-4 of an amendment filed 04/15/22). The rejection of Ogawa Naoki has been withdrawn. 
                                                Allowable Subject Matter
6. 	Claims 1-7 is allowed.
The following is an examiner's statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. Ogawa Naoki, Naylor Cari and Lee Ju-IK taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a processor connected to one side of the substrate electrically, and a first memory chip disposed on one side of the substrate, wherein one portion of the first memory chip is disposed between the processor and the substrate, wherein the first memory chip has a function of a memory chip and a function of an interposer, and in contact with the processor” in a semiconductor device as claimed in the independent claim 1. Claims 2-7 are also allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.